Citation Nr: 1017200	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran had active duty from March 1969 to January 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2010.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of acoustic trauma sustained in 
service.  Specifically, he claims that his general quarters 
station aboard the U.S.S. Spiegel Grove (LSD-32) was a local 
service operator on a gun mount.  He indicated that he had to 
report to his general quarters battle station as many as two 
to three times per week and was not afforded hearing 
protection.  He reports suffering from bilateral hearing loss 
and tinnitus since service.

The Board observes that no VA examination was conducted.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

Although the Veteran has not been diagnosed with or treated 
for hearing loss or tinnitus since service, his December 1972 
Report of Medical Examination upon release from active duty 
diagnosed high-frequency hearing loss.  Service treatment 
records also document a shift in hearing acuity.  In 
addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
The Veteran is clearly competent to state that he currently 
experiences hearing loss as well as tinnitus.

Thus, the Board determines that there is evidence of an in-
service diagnosis as well as an in-service injury (acoustic 
trauma) and a current disability.  38 C.F.R. § 3.159; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
outstanding questions are whether the Veteran has hearing 
loss for VA purposes as per 38 C.F.R. § 3.385 and whether the 
hearing loss, if it meets the requirements of 38 C.F.R. 
§ 3.385, and tinnitus are related to his acoustic trauma.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
a VA audiological examination in order to 
ascertain the existence and etiology of 
his claimed bilateral hearing loss and 
tinnitus.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to the following: 

a. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed bilateral hearing loss 
is a result of his military service, to 
include in-service acoustic trauma?
b. Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed tinnitus is a result of 
his military service, to include in-
service acoustic trauma?

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

2.	After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
May 2008 statement of the case.  The 
Veteran and his representative should then 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


